Citation Nr: 0502645	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  95-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In a June 2003 decision, the Board found that new and 
material evidence had been submitted and reopened the 
veteran's claim for service connection for stomach ulcers.  
This claim was remanded for additional evidence.  The June 
2003 decision also remanded the veteran's claim for a total 
rating based on individual unemployability in order that the 
veteran could be supplied a statement of the case on this 
issue.  The veteran's unemployability claim was addressed in 
a supplemental statement of the case issued in January 2004.  
However, the veteran was not notified that he was required to 
submit a substantive appeal if he wished to appeal the denial 
of his claim for a total rating based on individual 
unemployability.  Due to the failure to advise the veteran of 
his appellate rights, the Board finds that a November 2, 2004 
statement from the veteran's local representative acts as a 
timely substantive appeal with respect to this claim.  
Accordingly, the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability is now ready for appellate review by the Board.


FINDINGS OF FACT

1.  A chronic stomach ulcer disability was initially 
demonstrated years after the veteran's discharge from service 
and there has been no demonstration by competent evidence 
that the veteran has a current chronic stomach ulcer 
disability due to service.

2.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1.  A chronic stomach ulcer disability was not incurred in or 
aggravated by active service, nor may a chronic stomach ulcer 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  The criteria for a total rating based on unemployability 
due to service-connected disability have not been met.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in June 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the RO made 
several attempts to obtain additional service medical records 
as requested by the veteran.  The RO informed the veteran 
that all attempts revealed that no additional records were 
available.  The veteran has been provided VA medical 
examinations and his VA outpatient records have been 
obtained.  The veteran has submitted private medical records 
from immediately following service and he has submitted 
numerous statements from fellow servicemen, a former medical 
officer, and a former pharmacist.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  There is no 
indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claim which has 
not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Stomach Ulcers

History

The veteran's service medical records, including the May 1946 
discharge examination report, do not make any reference to 
stomach ulcers.  

Private medical records dated from October 1946 to January 
1949 show no complaints or treatment related to stomach 
ulcers.

The veteran was hospitalized at a VA facility in June and 
July 1949 for treatment of a foot disability.  No reference 
to a stomach disability was made.

The veteran was hospitalized by the VA from November to 
December 1951 with a chief complaint of stomach trouble.  He 
related that he had noted persistent "indigestion" eighteen 
months earlier.  It was stated that it was usually relieved 
by alkali, but continued to recur.  He asserted that six 
months prior to admission, he began having mid abdominal pain 
that was worse when the stomach was empty and was relieved by 
food.  The pain reportedly gradually became more persistent 
and was associated with nausea and vomiting.  An upper 
gastrointestinal series four months prior to admission was 
said to show an ulcer.  During the hospitalization, an upper 
gastrointestinal series showed the superior margin of the 
bulb to be undulating, but no persistent defect was noted.  
It was otherwise normal. The pertinent diagnosis was peptic 
ulcer, subsiding.

The veteran submitted a claim for service connection for, 
among other disabilities, stomach ulcers, in July 1957.  He 
stated that he was treated during service for this condition 
at a base hospital in 1944, and again aboard the USS Chilton 
in 1946 when he was coming home from overseas.

In September 1957, the Naval Records Management Center 
reported that a thorough search of the files of the 
Construction Battalion Center, Davisville, Rhode Island, the 
USS Chilton and the 139th Construction Battalion failed to 
reveal any evidence of the alleged condition.

VA outpatient treatment records disclose that when the 
veteran was seen in December 1974, a history of peptic ulcer 
disease for 26 years was noted.

In September 1975, the RO contacted the National Personnel 
Records Center (NPRC) and requested records from medical 
treatment aboard the U.S.S. Chilton.  The NPRC indicated that 
no such records were found.

On VA psychiatric examination in October 1975, the veteran 
reported stomach problems.  Neither the October 1975 
psychiatric examination, nor a November 1975 general medical 
examination, reveal any diagnoses related to stomach ulcers.

September and October 1977 statements were received from 
fellow veterans.  Each veteran stated that he served with the 
veteran and remembered that the veteran had been treated at 
Sick Bay for stomach trouble while stationed in Rhode Island.  
April and May 1978 statements were received from two more 
veterans who stated that they had served with the veteran.  
They also asserted that they remembered that the veteran had 
been treated for stomach problems while stationed in Rhode 
Island.

A statement dated in August 1978 was received from a 
certified polygraphist.  It was noted that the veteran 
underwent a polygraph examination that month.  Among the 
questions the veteran was asked was "[a]re you lying in 
saying that you were treated for ... stomach disease in 
Davisville, Rhode Island (C.B. Training Center)." The veteran 
responded in the negative.  The report noted that the veteran 
claimed that he was in the hospital bay of the USS Chilton, 
where he received treatment for "stomatic ulcers."  The 
polygraph examiner opined that through the interpretation of 
the veteran's polygraph recordings, the veteran was truthful 
in his response to the above question.

In a statement dated in June 1995, F.N.R., M.D., related that 
he was a medical officer on board the USS Chilton during 
World War II.  He claimed that he had received a call several 
years earlier from the veteran who stated that he had been a 
patient in the sick bay from April to May 1946.  Dr. R. 
indicated that he had advised the veteran that since so many 
years had passed since service, and since the veteran had not 
been a member of the crew, but an injured serviceman being 
transported back to the United States, he could not assist 
him in obtaining records of the care he had received.  The 
physician further noted that the veteran had recently 
forwarded a number of documents from reputable physicians 
detailing the various disorders for which he had been treated 
following service.  Dr. R. commented that a thorough review 
of the papers allowed a credible history to be reconstructed 
even in the absence of medical files.  He concluded that the 
loss of official records is not a reason to dispute the 
claims of a man who had served his country.  He added that 
the body of supportive evidence that the veteran had 
presented was impressive that that justice warranted 
favorable consideration of his claims.

At the September 1997 hearing before the undersigned Veterans 
Law Judge, the veteran made no statements regarding his 
current claim for service connection for stomach ulcers or 
his claim for a total rating based on individual 
unemployability due to service-connected disability.

The veteran was hospitalized by the VA from May to August 
1998.  It was indicated that he underwent duodenal ulcer 
repair in June 1998.  An esophagogastroduodenoscopy during 
the hospitalization showed a duodenal ulcer.

The veteran was provided a VA examination in August 2003.  
The veteran told the examiner that he had had a stomach ulcer 
in 1945.  The examiner noted that the veteran underwent five-
vessel cardiac bypass in 1998.  The veteran subsequently 
developed a stress-induced duodenal ulcer and had to undergo 
surgery in June 1998.  Since that time the veteran had had no 
problems.  The veteran was currently on Zantac at night.  He 
reported occasional gastroesophageal reflux symptoms, but no 
stomach problems.  The veteran denied abdominal pain.  The 
impression was veteran with past history of ulcer, who had a 
stress-induced duodenal ulcer, status post ligation repair, 
currently on H2 blockers.  

In December 2003 the VA physician again examined the veteran 
and reviewed the veteran's record.  He noted that the veteran 
reported having an ulcer in 1945, during service.  The 
examiner stated that he could find no evidence of an ulcer in 
1945 in the veteran's claims file.  The examiner stated that 
the ulcer the veteran reported during the war, which could 
not be verified by the record, would have been due to the 
stress of the war conditions at that time.  He went on to 
state that the ulcer in 1998 was due to his surgery in 1998.  
He noted that stress-induced ulcers are a known complication 
of major surgeries in all aged individuals.  In summary, it 
was his opinion that any ulcer in service was due to military 
service, but the ulcer in 1998 was due to the veteran's 
cardiac bypass surgery.

The veteran submitted an April 2004 statement from a retired 
pharmacist.  The pharmacist stated that he remembered the 
veteran receiving two medications for stomach trouble in 
1946.

Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and peptic ulcer disease becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002) ; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).

The Board has considered the statements made by the veteran, 
including those made during his polygraph test.  However, as 
a layperson the veteran is not competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The veteran has submitted four letters from fellow servicemen 
who state that they remember the veteran having stomach 
troubles during service.  He also submitted the letter from 
the retired pharmacist who remembered that the veteran 
purchased stomach medications soon after discharge from 
service.  However, none of these people provided medical 
proof that the veteran actually experienced ulcer disease 
during service or within the one-year presumptive period 
following service, or that the veteran's more recent ulcer 
disease is in any way related to service.  

In June 1995, Dr. R. stated that he did not remember the 
veteran, consequently his statement is of little probative 
value.

As noted above, none of the veteran's service medical 
records, including the May 1946 discharge examination, reveal 
that the veteran ever experienced ulcer disease in service.  
Post service medical records, private and VA, dated from 
October 1946 to July 1949 are also silent to ulcer disease.  
There is no medical evidence of ulcer disease until the 
November 1951 VA treatment records.  Furthermore, in November 
1951 the veteran only reported an 18-month history of stomach 
problems.  

The Board further notes that a review of the extensive 
medical records fail to show any relation between subsequent 
ulcer disease and the veteran's service.  In fact the 
December 2003 VA examiner indicated that he did not see a 
connection between the ulcer disease following cardiac 
surgery in June 1998 and the veteran's claimed ulcers in 
service.

Since the preponderance of the competent medical evidence 
indicates that the veteran did not experience a chronic 
stomach ulcer disability during service or within a year of 
discharge from service, and fails to demonstrate that any 
current ulcer disease is related to service, service 
connection for stomach ulcers is denied.


II.  Total Rating due to Unemployability

The veteran asserts that his service-connected disabilities 
preclude him from engaging in any gainful employment for 
which he would be qualified.  The veteran has a 50 percent 
rating in effect for post-traumatic stress disorder, a 50 
percent rating in effect for bilateral hearing loss, and a 10 
percent rating in effect for tinnitus.  The combined rating 
for the service-connected disabilities is 80 percent.

The Board notes that the veteran has several significant 
nonservice-connected disabilities, including coronary artery 
disease, hypertension, diabetes, major depression, 
gastroesophageal reflux disease, and gout.  The determination 
of the veteran's employability has been made without 
consideration of the veteran's nonservice-connected 
disabilities.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more, with additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Since the veteran has a service-connected disability 
rated at 50 percent and a total combined rating of 80 
percent, the veteran meets the minimum schedular criteria for 
a total rating based on unemployability.

The Board finds that competent clinical evidence of record 
indicates that the veteran is not unemployable solely due to 
his service-connected disabilities.  While the veteran 
indicates that he did not finish high school, he reports that 
he served as a foreman at a hosiery factory, owned his own 
insurance business, and sold advertising.  

VA psychiatric examinations in September 1999 and December 
2001 showed that he was well dressed and that his personal 
hygiene was not impaired.  He was able to maintain 
acquaintances.  The Board acknowledges that he apparently has 
some trouble sleeping, as well as nightmares and flashbacks.  
It must also be recognized that he has some memory problems, 
as this has not been totally clinically distinguished from 
the service-connected post-traumatic stress disorder, 
although attributed by competent evidence to his stroke to 
some extent.  The VA outpatient treatment records show that 
the veteran was only mildly anxious, and in May 2002, he 
stated that he was doing well and sleeping much better.  His 
panic attacks were described in September 1999 as being mild.  

The record reveals that the veteran wears bilateral hearing 
aids.  On VA examination in May 2004, the veteran reported 
difficulty understanding speech heard over the telephone and 
over the television.  However, the medical evidence of 
record, including the VA outpatient reports does not reveal 
that the veteran has any trouble communicating.  None of the 
physicians have indicated that the veteran is unable to work 
due to the combination of his post-traumatic stress disorder, 
hearing loss, and tinnitus disabilities.  The preponderance 
of the evidence is against a finding that the veteran's 
service-connected disabilities prevent him from engaging in 
any kind of gainful employment for which he would be 
qualified.  Accordingly, a total rating based on individual 
unemployability is not warranted. 


ORDER

Entitlement to service connection for stomach ulcers is 
denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


